Citation Nr: 1125934	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  05-32 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to February 1953.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 RO decision, which denied a claim for entitlement to a nonservice-connected death pension.

In May 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida RO.  A transcript of that proceeding has been associated with the claims folder.

This issue was remanded by the Board for further development in November 2008.


FINDING OF FACT

The appellant's annual countable income exceeds the established income limits for VA pension purposes for receipt of payment for nonservice-connected death pension benefits.





CONCLUSION OF LAW

The appellant's countable income precludes her from receiving death pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, as will be explained fully below, in the present case there is no legal basis upon which this benefit may be awarded.  As such, the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In February 2004, the appellant filed an application for a nonservice-connected death pension.  In June 2004, the RO issued a decision notifying her that her claim for VA death pension benefits was denied because her countable income exceeded the maximum annual pension rate (MAPR).  

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's non-service-connected death.  See 38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2010).  An appellant is entitled to these benefits if the Veteran served on active duty for 90 consecutive days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541 (West 2002).  In computing the necessary active service, broken periods of service may be aggregated to total 90 days during one or more periods of war.  38 C.F.R. § 3.16 (2010).

Here, the deceased Veteran served more than 90 days during the Korean Conflict era, so he had the required wartime service.  The evidence of record reflects that the appellant is his lawful surviving spouse.

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.23 (2010).  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2010).  Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h) (2010).  Such expenses may be deducted only for the 12- month annualization period in which they were paid.  38 C.F.R. § 3.272(h) (2010).  Exclusions from income do not include Social Security Administration (SSA) disability benefits.  38 C.F.R. § 3.272 (2010).  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii) (2010). 

The annual income of the surviving spouse includes her income and the annual income of each child of the Veteran in the custody of the surviving spouse to the extent that the child's income is reasonably available to or for the surviving spouse, unless in the judgment of VA, to do so would work a hardship on the surviving spouse.  38 C.F.R. § 3.23 (d)(5) (2010).  There is a rebuttable presumption that all of such a child's income is available to or for the surviving spouse.  Id.  A child's income shall be considered "reasonably available" when it can be readily applied to meet the Veteran's expenses necessary for reasonable family maintenance and "hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  38 C.F.R. § 3.23(d)(6) (2010).  "Expenses necessary for reasonable family maintenance" include expenses for basic necessities (such as food, clothing, shelter) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life.  Id.  

When hardship is established under the provisions of § 3.23(d)(6) of this part, there shall be excluded from the available income of any child or children an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement computed without consideration of this exclusion.  The amount of this exclusion shall not exceed the available income of any child or children, and annual expenses necessary for reasonable family maintenance shall not include any expenses which were considered in determining the available income of the child or children or the countable annual income of the Veteran or surviving spouse.  38 C.F.R. § 3.272(m) (2010); see 38 U.S.C.A. § 1521(h) (West 2002).

Simply put, a hardship exclusion of a child's income may be granted if the family's reasonable annual expenses are higher than the total family income, including the VA pension.  If the family's total expenses are higher than annual income, they may be used to reduce the child's countable income, up to the amount of the excess expenses, or the child's income, whichever is less.

The appellant reports that she has a dependant child.  Specifically, it is noted that, on November 19, 2002, the Circuit Court of the Ninth Judicial Circuit, in and for Orange County, Florida, determined that the appellant's son was totally incapacitated and named the appellant as his plenary guardian.  In pertinent part, the term "child" for purposes of Title 38 of the United States Code means an unmarried person who is a legitimate child or became part of the Veteran's household before the age of 18.  38 C.F.R. § 3.57(a)(1) (2010).  In addition, the person must be either under the age of 18, have become permanently incapable of self-support before the age of 18 through his own efforts by reason of physical or mental defect, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1) (i-iii), 3.356 (2010).  In this case, the appellant has specifically indicated that she wished her son to be considered her dependent, as he is disabled.  She has indicated that she supports or helps to support him financially.  In a February 2004 letter from a physician at Children's Neurological Specialties, it was indicated that the appellant's son has a diagnosis of seizures, frontal lobe syndrome with bipolar disorder and schizophrenia.  It was noted that this is a congenital condition, from which he has suffered effects throughout his life.  This condition makes him disabled, and he will likely be disabled throughout his lifetime.  Therefore, as the evidence of record reflects that the appellant's son is permanently disabled due to a congenital condition; he has been determined to be totally incapacitated by a Circuit Court; the appellant has been named his guardian; and the appellant has asserted that he is her dependent and she helps to support him, the Board finds that the appellant's son is a "child" for purposes of Title 38 of the United States Code and still a dependent of the appellant, based on the available evidence of record.  No argument or evidence has been submitted to the contrary.

Regardless, the appellant asserts that her son's SSA benefits should not be included in her total countable income for the purpose of determining her eligibility for receipt of a nonservice-connected death pension, as this would be a hardship.  See notice of disagreement (NOD), November 2004; hearing transcript, May 2008.  In support of this assertion, the appellant has submitted a list of regular medical bills, as well as a list of her monthly expenses for family maintenance.  In a statement submitted in March 2004, the appellant indicated that she paid over $3,000 in medical expenses in the previous 12 months.  It appears that this figure may have included expenses for the Veteran's medical care.  In a November 2004 medical expense report, the appellant listed her medical prescriptions and co-pay for medical visits as totaling $1,028.50 per year.  In a February 2007 statement, the appellant indicated that her medical expenses totaled $5,640 per year.  At the May 2008 hearing, the appellant indicated she believed she paid $3,000 per year for her son's medical expenses.  She further indicated she has paid $3,000 or more every year for the period of time on appeal.  On a March 2004 Application for Exclusion of Children's Income, the appellant listed her average expenses as totalling $19,260.  On a financial status report submitted in November 2004, the appellant listed her average expenses, including such things as rent or mortgage, food, utilities, insurance, and medical expenses, as totaling $19,020 per year.  In a February 2007 statement, the Veteran reported her average expenses as being $24,752 per year.  

Additionally, the Board notes that the appellant indicated in a separate November 2004 statement that she had thousands of dollars in outstanding medical expenses due to being hospitalized for a heart attack.  She did not clarify this dollar amount any further in other correspondences.  As noted, in a February 2007 statement, the appellant indicated that her medical expenses totaled $5,640 per year.  The Board notes that the appellant also reported average monthly expenses, as well as her monthly income from SSA; however, she did not indicate whether or not she continued to receive income on behalf of her disabled son.  Given the large increase in medical expenses reported for that year, and the incomplete information for certain periods under consideration, the Board remanded this issue for further development in November 2008.  A letter was sent to the appellant in April 2009 requesting this information.  However, the appellant did not respond to this letter, nor did she provide additional information.

The maximum annual rates of improved pension payable under Pub. L. 95-588 (92 Stat. 2497) are set forth in 38 C.F.R. § 3.23 and § 3.24.  The monthly rates and annual income limitations applicable to this case are set forth in 38 C.F.R. § 3.24.

The MAPR payable are published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are to be given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2010).

The maximum allowable rate for a surviving spouse with no dependents is $6,497 effective December 1, 2002; $6,634, effective December 1, 2003; $6,814, effective December 1, 2004; $7,094, effective December 1, 2005; $7,329, effective December 1, 2006; $7,498, effective December 1, 2007; $7,933, effective December 1, 2008; and $7,933, effective December 1, 2009.  See M21-1, part I, Appendix B.  The maximum allowable rate for a surviving spouse with one dependent is $8,507 effective December 1, 2002; $8,686, effective December 1, 2003; $8,921, effective December 1, 2004; $9,287, effective December 1, 2005; $9,594, effective December 1, 2006; $9,815, effective December 1, 2007; $10,385, effective December 1, 2008; and $10,385, effective December 1, 2009.  See M21-1, part I, Appendix B.  The Board notes that no increase was made effective December 1, 2010.  

The Board notes that SSA disability and survivor benefits are not excludable from countable income, but welfare benefits, such as Supplemental Security Income (SSI), are excludable from countable income for purposes of improved pension.  See 38 C.F.R. § 3.272 (2010); VA ADJUDICATION PROCEDURE MANUAL (M21-MR), Part V.iii.1.I.58.b.  In this case, the evidence of record reflects that the appellant's son has been in receipt of SSI benefits.  Specifically, a February 2004 letter from SSA reflects that the appellant's son was awarded $167 per month or $2,004 per year, as of 2004.  An updated record has not been supplied to VA.  

While the SSI benefits of the appellant's son will be excluded as countable income, the evidence of record reflects that the appellant's son was also receiving $716 per month in 2004 in SSA disability benefits.  Specifically, SSA inquiries from 2004 revealed that the appellant and her son each received $716 each per month, equaling $8,592 separately per year or combining to $17,184 per year.  This figure is well in excess of the MAPR at that time, or for any period.  In 2007, the appellant appears to be reporting that she and her son have received increased SSA benefits of $799 per month, or a total of $19,176 per year.  This, as well, is in excess of the MAPR for 2007, or for any period.  The appellant has given no indication that the SSA benefits received by her or her son have been decreased, nor has she alleged that she receives less than the aforementioned amounts.  The appellant does, however, assert that her son's SSA benefits should not be included in her total income for the purpose of determining her eligibility for receipt of a nonservice-connected death pension.  See hearing transcript, May 2008. 

As discussed above, in determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The annual income of the surviving spouse includes her income and the annual income of each child of the Veteran in the custody of the surviving spouse to the extent that the child's income is reasonably available to or for the surviving spouse, unless in the judgment of VA, to do so would work a hardship on the surviving spouse.  There is a rebuttable presumption that all of such a child's income is available to or for the surviving spouse.  38 C.F.R. § 3.23 (d)(5).  SSA disability benefits and interest income are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12- month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

In 2004, the appellant and her son received a total of $17,184.  Even deducting applicable medical expense, as well as funeral and burial expenses for that year estimated at approximately $4,000, the appellant's countable income still exceeds the maximum applicable income limitation for a surviving spouse with one child for that year.  The Board notes that the appellant indicated in a February 2007 statement that her medical expenses totaled $5,640 per year.  She also indicated in this statement that her SSA disability benefits had been increased to $799 per month.  However, despite VA's request to do so, the appellant has not since submitted a Medical Expense Report (VA Form 21-8416) demonstrating a change in medical expenses or an Improved Pension Eligibility Verification Report (VA Form 21-0518-1) demonstrating a change in her income.  Regardless, even deducting the applicable medical expense using the medical expenses reported in the February 2007 statement from the newly reported countable income (assuming her son's SSA disability benefits had also increased accordingly), the appellant's countable income still exceeds the maximum applicable income limitation for a surviving spouse with one child.

The Board has considered the appellant's argument that her son's SSA benefits should not be considered in her total countable income.  As noted above, a child's income shall be considered "reasonably available" when it can be readily applied to meet the Veteran's expenses necessary for reasonable family maintenance and "hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  38 C.F.R. § 3.23(d)(6) (2010).  The appellant argued at the May 2008 hearing that her son's income should be excluded because the money he receives is for him and is spent on things for him.  However, the Board notes that the appellant's son is legally her ward, he lives with her and is her child and dependent, and she asserted at the May 2008 hearing that she pays or helps pay for his expenses.  The Board notes that no reason was set forth as to why this income must be used only for him and is not reasonably available for family maintenance, such as food and shelter.   

With regard to whether including her son's income in her countable income would cause a hardship for the appellant, the Board notes that "hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  38 C.F.R. § 3.23(d)(6) (2010).  As noted above, the appellant listed her average expenses including such things as rent or mortgage, food, utilities, and insurance, as totaling $19,260 per year on a March 2004 Application for Exclusion of Children's Income.  A November 2004 medical expense report listed $1,028.50 in medical expenses.  Therefore, using the medical expenses and average expenses reported by the appellant in 2004, the family maintenance would be $20,288.50.  Using the number of $3,000 for medical expenses reported by the appellant in March 2004 would total $22,260 in expenses for 2004.  As noted above, in 2004, the total family income was $17,184.  The maximum allowable pension rate for a surviving spouse with one dependent is $8,686, effective December 1, 2003, and $8,921, effective December 1, 2004.  Therefore, combining the total family income of $17,184 with either the MAPR effective December 1, 2003, or December 1, 2004, would exceed the family expenses for maintenance.  As such, the Board finds that the requirements for hardship were not met for 2004, and the SSA disability income of the appellant's son may not be excluded.  Likewise, the Board notes that the appellant reported expenses, to include medical expenses, as totaling $24,752 in 2007.  The maximum allowable pension rate for a surviving spouse with one dependent is $9,594, effective December 1, 2006, and $9,815, effective December 1, 2007.  Therefore, combining the total family income of $19,176 with either the MAPR effective December 1, 2006, or December 1, 2007, would exceed the family expenses for maintenance.  As such, the Board finds that the requirements for hardship were not met for 2007, and the income of the appellant's may not be excluded.

In summary, the evidence of record shows the appellant's countable income exceeds the statutory limits for entitlement to pension benefits.  The Board is very sympathetic to her loss and recognizes the Veteran's contributions to his country.  The Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 2009).  The law passed by Congress specifically prohibits the payment of VA pension benefits to those whose countable income exceeds statutory limits.

The Board notes that the appellant indicated at the May 2008 hearing that he expenses had increased.  However, following the November 2008 remand, the appellant did not report her income or any significant changes in her income.  Regardless, the Board advises the appellant that any significant changes in her income or her son's income since 2004 should be reported to VA, and she is always free file a new claim for pension benefits based on altered income.  Additionally, the Board notes that the appellant indicated in an August 2004 statement that she had a daughter in college who she helps to pay tuition and for her books.  On an Improved Pension Eligibility Verification Report, the appellant only listed 1 unmarried dependent child.  If the appellant has more than one child who is a dependent, she is also always free to file a new claim for pension benefits based on this altered information.



ORDER

Entitlement to a nonservice-connected death pension is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


